Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Examiner has an interview with Applicant and agree the following:
Applicant agree to elected embodiment shown in fig 1-4 without traverse. Applicant also stated that all the claims are drawn to the elected embodiment.
Examiner agree to withdraw the restriction for claims 1-3 and exam all the claim.
Therefore the election/restriction are made final.
Claim Objections 
Claims 4 and dependent claims are objected to because of the following informalities:  
In claim 4, “An electronic device having a function expansion assembly, comprising: a host, comprising an opening and a fixing portion corresponding to the opening; and a function expansion assembly, comprising: a functional module, comprising an expansion circuit board and an expansion connector disposed on the expansion circuit board” are not support by the elected embodiment. In addition, how many number o the expansion assembly is unclear. Further clarification is required. For the purpose of examination, this limitation will be read as “any device with any function assembly”. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by REBER (US 20120099266).
With regard claim 1, Reber discloses A function expansion assembly, for function expansion of an electronic device, the electronic device (abstract; fig 1-26) comprising an opening and a fixing portion corresponding to the opening (at least fig 14 shows an opening and a fixing portion corresponding to the opening), the function expansion assembly comprising: a functional module (at least the module in 700 with a connector; paragraph [140]-[146]), comprising an expansion circuit board (paragraph [141]-[148]; at least Examiner consider the circuit connect to the standard connector 760 is an expansion circuit board) and an expansion connector disposed on the expansion circuit board (at least fig 12-21), the expansion circuit board being detachably fixed at the fixing portion (at least fig 14-21; paragraph [140]-[146]); and an anti-collision module, comprising a covering and a lid (at least fig 14-21; paragraph [140]-[146]; Examiner consider the module structure with 720d, 720e, 720f, and other parts as the anti-collision module; at least the top housing portion is the covering; at least the structure to cover the front insertion slot in front of 700 is the lid), the covering being detachably fixed at the electronic device and covering the opening (at least fig 14-21), the covering having an insertion slot (at least fig 16-17, the insertion slot in front portion of 700), the lid corresponding to a position of the insertion slot and being connected in a liftable and covering manner to the covering (at least fig 15-17), and the lid blocking the expansion connector by covering the insertion slot (at least fig 16-17). Examiner’s note: once the lid is covering the slot, the expansion connector is blocked. 
Regarding claim 4, Reber further disclosed An electronic device having a function expansion assembly, (abstract; fig 1-26) comprising: a host (abstract; fig 1-26), comprising an opening and a fixing portion corresponding to the opening (at least fig 14 shows an opening and a fixing portion corresponding to the opening); and a function expansion assembly, comprising: a functional module (at least the module in 700 with a connector; paragraph [140]-[146]), comprising an expansion circuit board (paragraph [141]-[148]; at least Examiner consider the circuit connect to the standard connector 760 is an expansion circuit board) and an expansion connector disposed on the expansion circuit board (at least fig 12-21), the expansion circuit board being detachably fixed at the fixing portion (at least fig 14-21; paragraph [140]-[146]); and an anti-collision module, comprising a covering and a lid (at least fig 14-21; paragraph [140]-[146]; Examiner consider the module structure with 720d, 720e, 720f, and other parts as the anti-collision module; at least the top housing portion is the covering; at least the structure to cover the front insertion slot in front of 700 is the lid), the covering being detachably fixed at the host and covering the opening (at least fig 14-21), the covering having an insertion slot (at least fig 16-17, the insertion slot in front portion of 700), the lid corresponding to a position of the insertion slot and being connected in a liftable and covering manner to the covering (at least fig 15-17), and the lid blocking the expansion connector by covering the insertion slot (at least fig 16-17). Examiner’s note: once the lid is covering the slot, the expansion connector is blocked. 
Regarding claims 2, 10, Reber further disclosed the covering comprises a first recess and a second recess (at least fig 16-17; the first recess on top and the 2nd recess on the bottom portion to receive the movable plate including, at least, 880), the second recess is provided with the insertion slot (the slot to receive the moving plate), the lid comprises a fixing plate (the fixing plate to be fixed on top), a movable plate (movable palate including, at least 880) and a bending portion connected between the fixing plate and the movable plate (at least fig 16-17, the bending portion connected between the fixing plate and the movable plate), the fixing plate is fixed in the first recess (fig 17), and the movable plate is accommodated in a liftable and covering manner by the bending portion in the second recess (fig 16/17).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over REBER (US 20120099266) in view of and further in view of Examiner’s Official Notice (EON). 
Regarding claim 3, the above discussed art further disclosed the covering further comprises a fixing hole (at least fig 16-17, the fixing hole on top of the cover), the fixing plate is provided with a plurality of fixing holes (at least fig 16-17; the fixing holes respectively corresponding to the plurality of fixing holes), the plurality of fixing holes of the fixing plate respectively correspond to the plurality of fixing holes of the in-recess fixing columns, and the lid is detachably fixed to the covering by a fixing element fixed between each of the plurality of fixing holes of the fixing plate and each of the plurality of fixing holes (see fig 16-17) of the in-recess fixing columns.
The primary art discussed in the preceding claim disclosed all the subject matter except for a plurality of in-recess fixing columns projecting from the first recess, each of the in-recess fixing columns has a fixing hole (discussed above).
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a plurality of in-recess fixing columns projecting from the first recess, each of the in-recess fixing columns has a fixing hole) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure and/or enhance the structure of the housing.  
Regarding claim 9, the above discussed art further disclosed the host comprises a flange formed correspondingly to the opening (at least fig 14-16).  
The primary art discussed in the preceding claim disclosed all the subject matter except for the flange and an inner side of the covering respectively comprise a rib and an elastic portion, both the flange and the rib surround correspondingly to the opening, and the elastic portion is fixed at the host by the covering and is pressed by the rib to be correspondingly elastically recessed.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the flange and an inner side of the covering respectively comprise a rib and an elastic portion, both the flange and the rib surround correspondingly to the opening, and the elastic portion is fixed at the host by the covering and is pressed by the rib to be correspondingly elastically recessed) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure and/or enhance the structure of the houing. 
 Claims 5-6, 8, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over REBER (US 20120099266) in view of Ohgami (US US 5731952 A).
With regard claim 5, The primary art discussed in the preceding claim disclosed all the subject matter except for the fixing portion comprises a plurality of fixing structures, each of the fixing structures is fixed on the host and has a first fixing hole, the expansion circuit is provided with a plurality of second fixing holes respectively corresponding to the plurality of first fixing holes, and the expansion circuit board is detachably fixed at the fixing portion by a fixing element fixed between each of the plurality of first fixing holes and each of the plurality of second fixing holes.
Ohgami teaches an electronic device comprising: a plurality of fixing structures, each of the fixing structures is fixed on the host and has a first fixing hole, the expansion device is provided with a plurality of second fixing holes respectively corresponding to the plurality of first fixing holes, and the expansion circuit board is detachably fixed at the fixing portion by a fixing element fixed between each of the plurality of first fixing holes and each of the plurality of second fixing holes (at least fig 12, fig 19, fig 21-23). Examiner’s note: Ohgami using first fixing holes on the host, a plurality of second fixing holes respectively corresponding to the plurality of first fixing holes and fix the parts in the device with screws. 
Using screws with first/second fixing holes to fix two parts is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (modified Ohgami’s first and second fixing holes, fixing column or screws as shown in the fig 11-23) and modify to previous discussed structure (modified to the primary art’s fixing portion, expansion circuit portion) so as to further secure the modified structure after the assembly by the movable plate. 
 Regarding claim 6, the above discussed art further disclosed each of the fixing structures comprises a fixing column fixed on the host, and the fixing column has the first fixing hole (at least Ohgami’s fig 21 shows the fixing column).
With regard claim 8, the above discussed art further disclosed the host comprises a flange formed correspondingly to the opening (at least fig 14, the flange formed correspondingly to the opening).
The primary art discussed in the preceding claim disclosed all the subject matter except for the flange and the covering are respectively provided with a plurality of third fixing holes and a plurality of fourth fixing holes, and the covering is detachably fixed to the host by a fixing element fixed between each of the plurality of third fixing holes and each of the plurality of fourth fixing holes.
Ohgami teaches an electronic device comprising: a plurality of third fixing holes and a plurality of fourth fixing holes, and one structure is detachably fixed to the host by a fixing element fixed between each of the plurality of third fixing holes and each of the plurality of fourth fixing holes (at least fig 12, fig 19, fig 21-23). Examiner’s note: Ohgami using first fixing holes on the host, a plurality of second fixing holes respectively corresponding to the plurality of first fixing holes and fix the parts in the device with screws. 
Using screws with first/second fixing holes to fix two parts is well known in the art.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (modified Ohgami’s fixing holes, fixing column or screws as shown in the fig 11-23) and modify to previous discussed structure (modified to the above discussed structure) so as to further secure the modified structure. 
 With regard claim 11, the above discussed art further disclosed the covering further comprises a fifth fixing hole (at least fig 16-17, the 5th fixing hole on top of the cover), the fixing plate is provided with a plurality of sixth fixing holes (at least fig 16-17; the 6th fixing holes respectively corresponding to the plurality of fifth fixing holes) respectively corresponding to the plurality of fifth fixing holes, and the lid is detachably fixed to the covering by a fixing element (at least fig 16-17; the fixing element; no label) fixed between each of the plurality of fifth fixing holes and each of plurality of the sixth fixing holes (at least fig 16-17).
The primary art discussed in the preceding claim disclosed all the subject matter except for a plurality of in-recess fixing columns projecting from the first recess, each of the in-recess fixing columns has the fifth fixing hole (discussed above).
Ohgami teaches an electronic device comprising: in-recess fixing columns projecting from the device housing each of the in-recess fixing columns has the fixing hole (at least fig 12-13, fig 21) .
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (the in-recess fixing columns with the fixing hole) and modify to previous discussed structure (modified to the first recess and the fixing plate) so as to further secure the modified structure and/or enhance the structure with “fixing columns projecting from the recess”. 
 Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over REBER (US 20120099266) in view of Ohgami (US US 5731952 A) and further in view of Examiner’s Official Notice (EON). 
Regarding claim 7, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for each of the fixing structures comprises a fixing column and a height padding column, the fixing column is fixed on the host and has a counterpart fixing hole, the height padding column has the first fixing hole and a fixing member, the fixing structure is increased in height by fixing the fixing member to the counterpart fixing hole of the fixing column using the height padding column, and each of the fixing elements is detachably fixed between each of the plurality of second fixing holes of the expansion circuit board and the first fixing hole of each of the height padding column.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have each of the fixing structures comprises a fixing column and a height padding column, the fixing column is fixed on the host and has a counterpart fixing hole, the height padding column has the first fixing hole and a fixing member, the fixing structure is increased in height by fixing the fixing member to the counterpart fixing hole of the fixing column using the height padding column, and each of the fixing elements is detachably fixed between each of the plurality of second fixing holes of the expansion circuit board and the first fixing hole of each of the height padding column and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further secure the modified structure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841